Hill, J.
1. “A petition to a court of equity to cancel a deed as a cloud upon the title of the grantor, on the basis that it was void as representing a sale by a wife of her separate estate to her husband for a valuable consideration, without an order of the superior court of her domicile, when there was no offer to return the consideration recited and acknowledged in the deed to have been received, is demurrable.” Echols v. Green, 140 Ga. 678 (5) (79 S. E. 557), and cases cited; Williams v. Fouché, 157 Ga. 227 (121 S. E. 217).
2. Applying the principle ruled above to the facts of this case, the court did not err in sustaining the demurrer and dismissing the petition.

Judgment affirmed.


All the Justices concur, except Bussell, O. J., disqualified.